Title: To James Madison from William Gilman Lyford, 21 December 1804 (Abstract)
From: Lyford, William Gilman
To: Madison, James


21 December 1804, Staunton. “As you have allotted this place for the publication of the laws of the U. States for these two years past, my object in addressing you this letter is to request a continuance of them. I have purchased the Office and the Establishment of the paper from Mr. Woodruff the former printer, and as a young beginner am reduced to the necessity of supplicating support from every fruitful quarter. You will therefore please take my case into consideration, and if you think proper to make my paper the advertiser of the laws, they shall with chearfulness and care be done.”
